Citation Nr: 1339631	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-20 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral eye disability including optic atrophy.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the claims was subsequently transferred to the Montgomery RO.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The Board notes that entitlement to service connection for bilateral eye disability including optic atrophy was previously denied; thus, the issue has been framed as a claim to reopen.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran and his representative informed the Board in writing that the Veteran wanted to withdraw his appeal for entitlement to service connection for bilateral eye disability including optic atrophy, hypertension and a skin disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral eye disability including optic atrophy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for a skin disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b).

In April 2012, the Veteran submitted a written statement indicating that he would like to withdraw his appeal for entitlement to service connection for bilateral eye disability including optic atrophy, hypertension and a skin disability.  In October 2013, the Veteran's representative submitted a motion with the Board to withdraw the appeal.  Thus, there remains no allegation of error of fact or law for appellate consideration as to those three issues.  The Board accordingly does not have jurisdiction to review the appeal with respect to those issues. 


							(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


